PER CURIAM.
It was error to enter summary judgment in favor of plaintiff, American Savings and Loan Association, because there were disputed and unresolved questions of material fact which prevented entry of judgment as a matter of law. Fla.R.Civ.P. 1.510(c). For instance, there was an issue as to whether American gave written notice of appellants’ breach of the mortgage agreement as provided in paragraph eighteen thereof, F.A. Chastain Construction, Inc. v. Pratt, 146 So.2d 910, 913 (Fla. 3d DCA 1962), and there were unresolved issues as concerns appellants’ affirmative defenses. Pandol Brothers, Inc. v. NCNB National *302Bank of Florida, 450 So.2d 592, 594 (Fla. 4th DCA 1984).
REVERSED.
DOWNEY, DELL and WALDEN, JJ., concur.